DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 12, 14, and 28 are amended. Claims 36-37 are added. Claims 1-37 are pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claims 1-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The limitations, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind, including an observation evaluation, judgment, opinion).  
 	In claim 1, the limitations “…trained based, at least in part, only on labeled objected within one or more image” under its broadest reasonable interpretation, are mental processes since they can be performed in the human mind, such as an evaluation.  The additional generic computer elements (“processor”, “circuits”, and “neural network”) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea in a system.  The recitation of generic computer components in a claim do not preclude that claim from reciting an abstract idea.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind.  For example, in the claim 1, “…trained based, at least in part, only on labeled objected within one or more image” could be performed by a human to analyze and manipulate network data models, with possible aid of paper and pen and/or calculator, see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  
 	This judicial exception is not integrated into a practical application since the additional elements are recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of generic computer components do not add anything significant to the abstract idea.  The claim is not patent eligible.
 	Therefore, independent claim 1 is not patent eligible. Independent claims 10, 19, and 28 are also rejected for similar reasons.

 With regards to dependent claims 2-9, 11-18, 20-27, and 29-37, the claims recite further limitations related to data analysis for model manipulation and do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  Therefore, claims 2-9, 11-18, 20-27, and 29-37 are also not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 10-11, 19-20, 28-29, and 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koster et al., US 2021/0142485.
 	Regarding claim 1, Koster discloses a processor comprising: one or more circuits to cause a neural network to be trained based, at least in part, only on labeled objects within one or more images (para 0036-0037; machine learning model (e.g., neural network) is trained with labeled training dataset (i.e. supervised learning)).
 	Regarding claim 2, the processor of claim 1, Koster further discloses wherein the objects are organs and the one or more images comprise three-dimensional medical images (para 0016).
 	Regarding claim 10, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
	Regarding claim 11, this claim recites substantially the same limitations that are performed by claim 2 above, and it is rejected for the same reasons.
 	Regarding claim 19, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 20, this claim recites substantially the same limitations that are performed by claim 2 above, and it is rejected for the same reasons.
 	Regarding claim 28, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 29, this claim recites substantially the same limitations that are performed by claim 2 above, and it is rejected for the same reasons.
 	Regarding claim 36, the processor of claim 1, Koster further discloses wherein the neural network is trained using a loss calculated based, at least in part, on skipping images with unlabeled objects (para 0036-0037; machine learning model (e.g., neural network) is trained with labeled training dataset (i.e. supervised learning), therefore not training on unlabeled training dataset).

Claims 3-7, 12-18, 21, 23-27, and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Koster et al., US 2021/0142485 in view of Mlynarski et al, “Anatomically Consistent Segmentation of Organs at Risk in MRI with Convolutional Neural Networks”.
 	Regarding claim 3, the processor of claim 1, Koster does not explicitly discloses wherein the neural network is trained by at least: obtaining a set of incompletely-labeled three-dimensional images, where each image in the set of incompletely-labeled three-dimensional images includes one or more labels identifying one or more objects and a bounding region for each of the one or more objects, the set of incompletely-labeled three-dimensional images including at least one image that lacks labeling for at least one object; and training the neural network to identify a particular object using the set of incompletely-labeled three-dimensional images by excluding, for the purpose of training to identify the particular object, images that lack a label for the particular object as claimed.
 	However, Mlynarski discloses wherein the neural network is trained by at least: obtaining a set of incompletely-labeled three-dimensional images, where each image in the set of incompletely-labeled three-dimensional images includes one or more labels identifying one or more objects and a bounding region for each of the one or more objects, the set of incompletely-labeled three-dimensional images including at least one image that lacks labeling for at least one object (Section 2.1.2 Training of the model, Section 2.2.1 Segmentation of the brain, and Section 3.1 Data and preprocessing); and training the neural network to identify a particular object using the set of incompletely-labeled three-dimensional images by excluding, for the purpose of training to identify the particular object, images that lack a label for the particular object (Section 2.1.2 Training of the model).
 	Therefore, taking the combined disclosures of Koster and Mlynarski as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the neural network is trained by at least: obtaining a set of incompletely-labeled three-dimensional images, where each image in the set of incompletely-labeled three-dimensional images includes one or more labels identifying one or more objects and a bounding region for each of the one or more objects, the set of incompletely-labeled three-dimensional images including at least one image that lacks labeling for at least one object; and training the neural network to identify a particular object using the set of incompletely-labeled three-dimensional images by excluding, for the purpose of training to identify the particular object, images that lack a label for the particular object as taught by Mlynarski into the invention of Koster for the benefit of constructing training batches so that there are positive and negative pixels for each of the C classes in each training batch (Mlynarski: (Section 2.1.2 Training of the model)
 	Regarding claim 4, the processor of claim 3, Mlynarski in the combination further disclose wherein locating an organ of the one or more objects is accomplished by at least: 
 	determining a bounding box around the object (Section 2.1.2 Training of the model and Section 2.2.1 Segmentation of the brain); and 
 	indicating, to a user, the location of the bounding box (Section 2.1.2 Training of the model and Fig. 3; Section 2.2.1 Segmentation of the brain).
 	Regarding claim 5, the processor of claim 3, Mlynarski in the combination further disclose wherein:  
 	a location of an object is determined using an anchor that indicates where detection begins (Section 2.1.2 Training of the model and Fig. 3; Section 2.2.1 Segmentation of the brain); and 
 	that anchor describes a three-dimensional region that has a shape based at least in part on a type of the object (Section 2.1.2 Training of the model and Fig. 3; Section 2.2.1 Segmentation of the brain).
 	Regarding claim 6, the processor of claim 5, Mlynarski in the combination further disclose wherein the three-dimensional region is a rectangular box (Section 2.1.2 Training of the model and Fig. 3; Section 2.2.1 Segmentation of the brain).
 	Regarding claim 7, the processor of claim 5, Mlynarski in the combination further disclose wherein the size of the anchor is varied over a range of sizes that correspond to size variations of human anatomy (Section 2.1.2 Training of the model and Fig. 3; Section 2.2.1 Segmentation of the brain).
 	Regarding claim 12, this claim recites substantially the same limitations that are performed by claim 3 above, and it is rejected for the same reasons.
 	Regarding claim 13, the system of claim 12, Mlynarski in the combination further disclose wherein locating an object of the plurality of objects is accomplished by at least: 
 	determining a region around the object (Section 2.1.2 Training of the model and Section 2.2.1 Segmentation of the brain); and 
 	presenting an indication of the region on an electronic display (Section 2.1.2 Training of the model and Fig. 3; Section 2.2.1 Segmentation of the brain).
 	Regarding claim 14, the system of claim 13, Mlynarski in the combination further disclose wherein: 
 	the region is defined by a box-shaped region (Section 2.1.2 Training of the model and Section 2.2.1 Segmentation of the brain); and 
 	the region is presented on the electronic display as an isometric view of the rectangular region (Section 2.1.2 Training of the model and Fig. 3; Section 2.2.1 Segmentation of the brain).
 	Regarding claim 15, the system of claim 12, Mlynarski in the combination further disclose wherein: 
 	the system uses an anchor that indicates, to the system, an estimate of the size and shape of the particular object (Section 2.1.2 Training of the model and Fig. 3; Section 2.2.1 Segmentation of the brain); and 
 	the estimate is specific to a type of the particular object (Section 2.1.2 Training of the model and Fig. 3; Section 2.2.1 Segmentation of the brain).
 	Regarding claim 16, the system of claim 15, Mlynarski in the combination further disclose wherein the anchor defines a three dimensional shape, and a range of sizes for the three dimensional shape (Section 2.1.2 Training of the model and Fig. 3; Section 2.2.1 Segmentation of the brain).
 	Regarding claim 17, the system of claim 16, Mlynarski in the combination further disclose wherein the range is determined using a scaling factor associated with a particular image (Section 2.1.2 Training of the model and Fig. 3; Section 2.2.1 Segmentation of the brain).
 	Regarding claim 18, the system of claim 11 Mlynarski in the combination further disclose wherein the three dimensional medical image is a magnetic resonance imaging ("MM"), CT, or X-ray image (Abstract).
 	Regarding claim 21, this claim recites substantially the same limitations that are performed by claim 3 above, and it is rejected for the same reasons.
 	Regarding claim 23, this claim recites substantially the same limitations that are performed by claim 3 above, and it is rejected for the same reasons.
 	Regarding claim 24, the processor of claim 23, Mlynarski in the combination further disclose wherein each image in the set of three-dimensional images represents a portion of a human body with a known composition of organs (Figs. 1-2; Abstract; Section 2.2.1 Segmentation of the brain and Section 3.1 Data and preprocessing).
 	Regarding claim 25, the processor of claim 24, Mlynarski in the combination further disclose wherein set of images represent head, chest, or abdominal scan images (Figs. 1-2; Abstract; Section 2.2.1 Segmentation of the brain and Section 3.1 Data and preprocessing).
 	Regarding claim 26, the processor of claim 25, Mlynarski in the combination further disclose wherein the location of individual organs is determined using estimates of the size and shape of each of the individual organs based at least in part on the type of each organ of the individual organs (Section 2.1.2 Training of the model and Fig. 3; Section 2.2.1 Segmentation of the brain).
 	Regarding claim 27, the processor of claim 26, Mlynarski in the combination further disclose wherein the estimates include a size range around an average object size (Section 2.1.2 Training of the model and Fig. 3; Section 2.2.1 Segmentation of the brain).
 	Regarding claim 30, this claim recites substantially the same limitations that are performed by claim 3 above, and it is rejected for the same reasons.
 	Regarding claim 31, this claim recites substantially the same limitations that are performed by claim 4 above, and it is rejected for the same reasons.
 	Regarding claim 32, this claim recites substantially the same limitations that are performed by claim 5 above, and it is rejected for the same reasons.
 	Regarding claim 33, this claim recites substantially the same limitations that are performed by claim 6 above, and it is rejected for the same reasons.
 	Regarding claim 34, this claim recites substantially the same limitations that are performed by claim 7 above, and it is rejected for the same reasons.

Claims 8-9, 22, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Koster et al., US 2021/0142485 in view of Mlynarski et al, “Anatomically Consistent Segmentation of Organs at Risk in MRI with Convolutional Neural Networks” and further in view of Rezatofighi et al, "Generalized Intersection over Union: A Metric and A Loss for Bounding Box Regression”.
 	Regarding claim 8, the processor of claim 1, Koster and Mlynarski in the combination do not explicitly disclose wherein the neural network is trained using a loss based at least in part on a prediction of the Intersection over Union as claimed.
 	However, Rezatofighi discloses the neural network is trained using a loss based at least in part on a prediction of the Intersection over Union (Abstract; Section 1 Introduction).
 	Therefore, taking the combined disclosures of Koster, Mlynarski, and Rezatofighi as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the neural network is trained using a loss based at least in part on a prediction of the Intersection over Union as taught by Rezatofighi into the inventions of Koster and Mlynarski for the benefit of using the Intersection over Union as an evaluation metric in the objects detection benchmarks (Rezatofighi: Abstract).
 	Regarding claim 9, the processor of claim 8, Rezatofighi in the combination further disclose wherein the prediction of the Intersection over Union provides a quality assessment of the location of the object (Abstract and Section 1 Introduction).
 	Regarding claim 22, this claim recites substantially the same limitations that are performed by claim 8 above, and it is rejected for the same reasons.
 	Regarding claim 35, this claim recites substantially the same limitations that are performed by claim 8 above, and it is rejected for the same reasons.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Koster et al., US 2021/0142485 in view of Bush et al., US 20210307841.
 	Regarding claim 37, the processor of claim 1, Koster further discloses wherein the neural network includes a plurality of machine learning algorithms associated with a plurality of objects, wherein at least one machine learning algorithm associated with an unlabeled object is skipped in training (para 0036-0037; machine learning model (e.g., neural network) is trained with labeled training dataset (i.e. supervised learning), therefore not training on unlabeled training dataset).
 	Koster discloses claim 37 as enumerated above, but Koster does not explicitly disclose region proposal network as claimed.
 	However, Buch discloses a region proposal network (RPN) receives image data from the backbone and outputs proposed regions of interest to inform object segmentation (para 0042).
 	Therefore, taking the combined disclosures of Koster and Buch as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a region proposal network (RPN) receives image data from the backbone and outputs proposed regions of interest to inform object segmentation as taught by Buch into the invention of Koster for the benefit of only labeling a subset of images to train the neural network (i.e., supervised training) (Buch: para 0042).

Response to Arguments
Applicant's arguments with respect to claims 1-37 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN D HUYNH/Primary Examiner, Art Unit 2665